Citation Nr: 9908116	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for angina pectoris.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
scar in the chest region.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from August 
14, 1943 to February 13, 1946.  He was in missing status from 
August 14, 1943 to February 23, 1945, and his status under 
MPA was terminated on February 23, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a scar in the chest region will be discussed 
in the REMAND portion of this decision.  


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
currently diagnosed angina pectoris and a disease or injury 
in service.  


CONCLUSION OF LAW

The appellant's claim for service connection for angina 
pectoris is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In the instant case, the appellant's service medical are 
sparse and essentially consist of a Personnel Record of the 
Army of the Philippines, dated in September 1945, an 
Affidavit for Philippine Army Personnel, dated in September 
1945, an Affidavit for Philippine Army Personnel, dated in 
February 1946, and a Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release From Active 
Duty or Retirement, dated in February 1946.  The records are 
negative for any complaints or findings of angina pectoris.  
The September 1945 Personnel Record of the Army of the 
Philippines includes a physical examination report.  The 
report reflects that at that time, the appellant's 
cardiovascular system was clinically evaluated as "normal," 
and the appellant's lungs, including x-rays, were clinically 
evaluated as "normal."  According to the Affidavit for 
Philippine Army Personnel, dated in February 1946, the 
appellant indicated that he did not incur any wounds or 
illnesses during his period of service.  The appellant's 
separation examination, dated in February 1946, reflects that 
at that time, the appellant's cardiovascular system was 
clinically evaluated as "normal."  

A private medical statement from J.T.R., M.D., dated in April 
1997, shows that at that time, Dr. R. indicated that the 
appellant suffered from angina pectoris.  

In December 1997, a hearing was conducted at the RO.  At that 
time, in response to the question as to whether the appellant 
had ever received any treatment for his claimed condition 
immediately after his discharge from the military, the 
appellant responded "no."  (T.2).  The appellant stated 
that he was unable to seek medical treatment for his 
condition because there were no medical doctors available in 
his hometown.  (Id.).  He indicated that his condition first 
manifested when he was 50 years old, in approximately 1971.  
(Id.).  According to the appellant, at that time, he 
consulted a medical practitioner, and he was subsequently 
given medication to treat his condition.   (Id.).  

An Affidavit, dated in July 1998, shows that at that time, 
Dr. J.T.R. stated that from 1960 to 1964, he practiced 
medicine in the Municipality of Pantabangan, Nueva Ecija.  
Dr. R. indicated that during that period of time, he treated 
the appellant for "angina pectoris, cardio-pulmonary tract 
infection, and pulmonary tuberculosis."  According to Dr. 
R., the appellant never fully recovered from the above 
ailments.  Dr. R. noted that at present, he occasionally 
treated the appellant for his disorders.  

To summarize, the appellant contends, in essence, that his 
currently diagnosed angina pectoris is related to his period 
of time in the military.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his diagnosed angina 
pectoris is related to service is not competent evidence.  

The Board observes that the appellant's service medical 
records are negative for any complaints or symptoms of angina 
pectoris.  In addition, the appellant's separation 
examination, dated in February 1946, reflects that at that 
time, the appellant's cardiovascular system was clinically 
evaluated as "normal."  Moreover, the Board notes that 
although the April 1997 private medical statement and the 
July 1998 Affidavit, both from Dr. R., show that the 
appellant is currently diagnosed with angina pectoris, the 
statements do not show a nexus between the currently 
diagnosed angina pectoris, and any disease or injury in 
service.  As previously stated, there must be medical 
evidence showing a nexus between an in-service injury or 
disease and the current disability for a well-grounded claim.  
Therefore, as there is no competent medical evidence which 
shows that the appellant's currently diagnosed angina 
pectoris is related to service, the appellant's claim for 
service connection for angina pectoris must be denied.  

The Board notes that the appellant's angina pectoris is a 
manifestation of cardiovascular disease.  The Board further 
observes that where a veteran served continuously for 90 days 
or more during a period of war, and conditions including 
cardiovascular disease become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Upon a review of the evidence of record, the Board determines 
that there is no medical evidence of  record which shows that 
the appellant's diagnosed angina pectoris, as a manifestation 
of cardiovascular disease, was actually manifested in 
service, or that it was manifested to a degree of 10 percent 
within one year of the appellant's service discharge.  The 
Board notes that in Dr. R.'s July 1998 Affidavit, Dr. R. 
stated that he first treated the appellant for angina 
pectoris between 1960 and 1964, approximately 14 years after 
the appellant's separation from the military.  In addition, 
in the appellant's December 1997 hearing, the appellant 
testified that his condition first manifested in 1971, 
approximately 25 years after his discharge.  Accordingly, as 
there is no evidence of angina pectoris in service or within 
one year thereafter, and there is no competent medical 
evidence relating the appellant's currently diagnosed angina 
pectoris and his period of service, his claim of entitlement 
to service connection for angina pectoris must be denied as 
not well grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for angina pectoris is 
denied.  





REMAND

A preliminary review of the record reflects that in a 
September 1961 rating action, the RO denied the appellant's 
claim seeking entitlement to service connection for a keloid 
scar on the chest.  The appellant was notified of this 
adverse decision during that same month, along with his 
appellate rights, but a timely appeal was not filed.  As a 
consequence, the September 1961 rating decision is considered 
final for purposes of this appeal.  See 38 U.S.C.A. § 7105(a) 
and (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1998).

In December 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim, indicating a desire to 
"reopen [his] claim for [his] service-connected chest pain 
condition."  Attached with that form was a private medical 
statement form Dr. J.T.R., dated in December 1996, which 
indicates that the appellant underwent medical treatment for 
trauma by the Japanese in June 1943, and that, in October 
1944, the appellant was hit by shrapnel.  An additional 
private medical statement from Dr. R., dated in April 1997, 
indicates that the appellant has residuals of a penetrating 
wound to the chest wall due to shrapnel.

In a May 1997 rating action, the RO denied the appellant's 
claim of entitlement to service connection for the residuals 
of a shrapnel wound on the chest.  The RO stated that the 
appellant had been previously denied service connection for a 
keloid on the chest.  According to the RO, the appellant had 
recently "reopened" his claim for a chest condition, and he 
had submitted supporting evidence from Dr. R. which showed 
that he was status post shrapnel wound to the chest.  The RO 
reported that the appellant was contending, in essence, that 
during service, he suffered a shrapnel wound to his chest.  
In this connection, the appellant maintained that he 
developed a scar on his chest after the shrapnel wound had 
healed, and that his current scar on his chest was related to 
his in-service shrapnel wound.  In June 1997, the appellant 
filed a Notice Of Disagreement (NOD) and a Statement of the 
Case (SOC) was issued in August 1997.  The appellant 
submitted his substantive appeal in October 1997.  

In December 1997, a hearing was conducted at the RO.  In 
addition, in an Affidavit, dated in July 1998, Dr. J.T.R. 
stated that at present, the appellant had a keloid on his 
chest.  Dr. R. indicated that according to the appellant, his 
keloid was the result of a shrapnel wound he sustained during 
service.  A Supplemental Statement of the Case (SSOC) was 
issued in November 1998.  

In light of the above, it is the Board's determination that 
in response to the appellant's December 1996 Statement in 
Support of Claim, the RO improperly addressed the appellant's 
contentions as an original claim rather than as an attempt to 
reopen ( based on the submission of new and material 
evidence).  The Board observes that whether the appellant is 
contending that the scar on his chest is the result of 
mistreatment by the Japanese, as he did at the time of the 
September 1961 rating action, or whether he is maintaining 
that the scar on his chest is the result of a shrapnel wound 
to his chest, as he did at the time of the May 1997 rating 
action, the disability in question remains the same, a scar 
on the appellant's chest.

Despite the nomenclature attributed to the claim by the RO in 
its decision of May 1997, the appellant's "scar on the 
chest," by any name, remains the same; and it is 
"inextricably intertwined" with the previous claim for 
service connection for a keloid scar on the chest that was 
finally adjudicated in September 1961.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).  As a consequence, neither the 
May 1997 rating decision nor the SOC (or SSOC) addressed the 
question of whether new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for a scar on the chest.  Furthermore, the RO did 
not provide the law and regulations pertaining to the 
finality of prior unappealed rating decision in the SOC and 
SSOC.

The Board observes that in a recent decision from the United 
States Court of Appeals for Veterans Claims (Court), Winters 
v. West, _Vet. App._, No. 97-2180 (February 17, 1999), the 
Court noted that in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), it was held that the Board had to perform a two-step 
analysis when a veteran sought to reopen a final decision 
based on new and material evidence.  Winters, _Vet. App. at 
p. 3.  The Court stated that at first, the Board had to 
determine if the evidence submitted by the claimant was new 
and material.  Id.  Second, if the Board determined that the 
claimant had produced new and material evidence, the Board 
had to reopen the claim and evaluate the merits of the claim 
in light of all of the evidence, both old and new.  Id.

However, the Court noted that in Elkins v. West, _ Vet. App. 
_, No. 97-1534 (February 17, 1999), it was held that the 
recent decision of the Federal Circuit in Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998), required the replacement of the 
two-step Manio test with a three-step test.  Winters, _ Vet. 
App. at 4.  According to the Court, under the new Elkins 
test, the Secretary had to first determine whether the 
appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Id.  Second, if new 
and material evidence had been presented, immediately upon 
reopening the claim, the Secretary had to determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) was well grounded 
pursuant to 38 U.S.C. § 5107(a).  Id.  Third, if the claim 
was well grounded, the Secretary could then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(b) had been 
fulfilled.  Id.  

In light of the above, to ensure full compliance with the 
laws and regulations regarding new and material claims and 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should address the issue of 
whether new and material evidence has 
been submitted to reopen the appellant's 
claim for service connection for a scar 
in the chest region in light of relevant 
decisions, including Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998); Winter and 
Elkins, both supra. 

2.  If the determination remains 
unfavorable to the appellant, he and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case containing the laws and regulations 
pertaining to the finality of prior 
unappealed rating decisions and given the 
opportunity to respond thereto.  

Thereafter, if appropriate, the case should be returned to 
the Board.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


